Citation Nr: 0033027	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  00-01 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for atrophy of the 
testicles claimed as a residual of mumps.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1939 to June 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  In a decision of June 1999, the RO found that 
there was no new and material evidence to reopen a claim for 
service connection for atrophy of the testicles claimed as 
due to mumps.  Subsequently, in December 1999, the RO 
reopened the claim, but denied the claim on the basis that 
the atrophic testicles did not occur in service, and were not 
caused by service.  

A hearing was held before the undersigned Member of the Board 
at the RO in October 2000.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran experienced bilateral mumps orchitis in 
service which resulted in atrophy of both testicles.


CONCLUSION OF LAW

Atrophy of the testicles was incurred in service.  
38 U.S.C.A. § 1110 (West 1991).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  The evidence which is of record 
includes the veteran's service medical records and post 
service treatment records.  The veteran has been afforded a 
hearing.  Although the veteran has not been afforded a VA 
examination, the Board finds that such an examination is not 
necessary to resolve the service connection claim as the 
evidence includes private medical treatment records which 
contain descriptions of the veteran's current medical status 
and medical opinions regarding the etiology of his 
disabilities.  Such records may be accepted in place of a VA 
examination.  See 38 C.F.R. § 3.326(b) (2000).  The Board 
does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

During the hearing held before the undersigned Member of the 
Board in October 2000, the veteran testified that while he 
was in service he became ill with mumps and was hospitalized 
for 8 to 10 days.  He said that after he was in the hospital 
two or three days he noticed changes in his testicles.  He 
reported that his testicles drew upward and became very 
tender and sore.  He said that his testicles have been in 
their present condition since before he was discharged from 
service.  He also said that his doctors have told him that 
the mumps resulted in atrophy of his testicles.

The Board finds that the veteran's testimony is supported by 
objective medical evidence.  The veteran's service medical 
records show that the veteran was hospitalized on December 
26, 1941, for what was described as a routine case of mumps.  
A nurse's note dated January 1, 1942, shows that he was given 
an ice bag for orchitis.  An entry dated January 3, 1942, 
shows that there was less swelling of the scrotum.  He was 
discharged from the hospital on January 10, 1942.  The 
diagnosis on discharge was mumps, bilateral.  

The Board notes that in a claim for compensation dated 
September 1957 the veteran reported to the VA that the mumps 
in service had injured his testicles.  A note dated in April 
1962 from R. B. Meek, M.D., shows that the veteran had 
atrophy of the right testicle.  

Significantly, several recent items of medical evidence 
contain medical opinion relating the veteran's atrophy of the 
testicles to his episode of mumps in service.  A letter dated 
in September 1998 from Joseph C. Clements, M.D., shows that 
the doctor had seen the veteran for the past several years.  
Examination revealed the presence bilaterally of small 
atrophic testicles with the right being much worse then the 
left.  The right testicle was chronically tender and the left 
only occasionally so.  The doctor concluded that the 
shrinkage of the testicles and the chronic tenderness was a 
direct result of having had mumps orchitis in conjunction 
with mumps parotitis in January 1942.  The doctor further 
stated that "It is my belief that the mumps infection is 
responsible for his current condition."  Similarly, a 
medical treatment record from Dr. Clements dated in October 
1998 shows that he stated that examination showed atrophic 
testicles bilaterally with some tenderness in the epididymis.  
He concluded that this was the result of mumps orchitis 
experienced in the 1940's and had persisted since that time.  

A medical report dated in February 2000 from L. Tan, M.D., 
shows that the veteran reported having mumps in 1942 at the 
age of 28 years.  He said that he had scrotal swelling on 
both sides for 8 to 10 days and was hospitalized.  He 
reported that he had normal sexual functioning, but never had 
any children.  The scrotal area was very sensitive to touch 
since then.  On examination, the testicles were atrophied, 
with the right more than the left.  The examiner stated that 
the atrophy of the testicles bilaterally could be from the 
mumps the veteran had in his late twenties as the testicles 
were small since then.  The examiner also stated that there 
could be atrophy from aging on top of that.  

Finally, the veteran has presented an article about mumps 
from an unspecified  medical journal which states that "In 
males after puberty, orchitis (inflammation of the testis) 
develops in about one quarter of the cases.  Only one testis 
is usually affected, becoming swollen, tender, and painful 
for two to four days.  Subsequently, the affected testis 
shrinks to smaller than normal size.  Uncommonly, both testis 
are affected; extremely rarely this can lead to sterility."

The medical opinions which support the claim are 
uncontradicted.  The Board also notes that the possibility 
that the atrophy of the testicles is solely due to the 
veteran's advanced age is ruled out by the fact that the 
atrophy was first noted while he was relatively young in 
1962.  Based on the foregoing evidence, the Board finds that 
the veteran experienced bilateral mumps orchitis in service 
which resulted in atrophy of both testicles.  Accordingly, 
the Board concludes that service connection is warranted for 
atrophy of the testicles which was incurred in service.


ORDER

Service connection for atrophy of the testicles due to mumps 
is granted.



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

